DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on January 28, 2021.
Claims 20, 24, and 33 have been amended and are hereby entered.
Claims 1–19, 21–23, 25–32, and 34–36 have been canceled.
Claims 20, 24, and 33 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 28, 2021 has been entered.
Response to Amendment
The amendment filed January 28, 2021 has been entered.  Claims 20, 24, and 33 remain pending in the application.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 20, 24, and 33 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 20, 24, and 33 recite routing, processing, approving, and completing a banking transaction, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  
Claims 20, 24, and 33, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve processing transactions through legacy systems, which improves banking transaction processing and programming technology itself, rather than merely applying this technology to the abstract idea, as explained further in the specification (¶ 49: “This may be especially useful and cost effective for small banks with few branch offices because the partner switch eliminates the complexity of completely updating the software, message protocols, and/or other features of the first bank switch 13 to allow the first bank switch 13 to communicate with the ILT machine(s) 3. With a partner switch 11, the ILT machine 3 communicates direct with the partner switch 11 without the need of having the switch 11 or the ILT machine 3 needing to communicate with other legacy devices such as first bank switch 13 using legacy message formats, communication formats and protocols, and using legacy SW. Thus, the partner switch hardware comes with a connection to a network provider that will route on-us transactions back to the first bank's core 15 with minimal or, in some cases, zero changes to in house processing by the first bank.”).  Thus, the limitations of claims 20, 24, and 33, in combination, integrate the abstract idea into a practical application.
For these reasons, the prior rejection of claims 20, 24, and 33 under 35 U.S.C. 101 has been withdrawn.

Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 33 are not taught by the previously cited prior art:
tagging, with a teller application server operating in a first bank network system with the ILT, the banking transaction request as off-us, despite the banking transaction request being on-us, to create a tagged ILT request.
The prior art reference of record that is most closely related to the claim limitation recited above is Wood, U.S. Patent App. No. 2005/0203843 (“Wood”), which discusses routing off-us transactions and passing back an approval.  Wood, however, discusses processing off-us transactions, but does not disclose tagging an on-us transaction as an off-us transaction.  And, no reference could be found disclosing this specific limitation.  Independent claims 20 and 24 include a similar limitation, and substantially the same features, as in claim 33.
For these reasons, independent claims 20, 24, and 33 are deemed to be allowable.  Accordingly, the prior rejections of claims 20, 24, and 33 under 35 U.S.C. 103 have been withdrawn.

Regarding the declarations under 37 CFR 1.132, the declaration under 37 CFR 1.132 filed July 13, 2020 was insufficient to overcome the rejection of claims 1–4, 6–8, 10–12, 14, 16–21, 24, 33, 35, and 36 based upon patent ineligibility under 35 U.S.C. 101 as set forth in the Final Office Action mailed October 29, 2020 because it refers only to the system described in the above (¶ 6) and the difficulties of using ILTs with the computer infrastructure of a bank (¶ 7).  These facts are provided as background information to support Declarant’s following statements indicating a technical improvement, and are also briefly discussed in the specification (¶ 2–3).  The declaration goes on to state that the claimed invention provides an improvement to a switch by programming it to direct transactions back to the originating banking system, thus eliminating the need to modify such systems (¶ 8).  These facts outlining the claimed invention explain how the claimed invention provides an improvement to technology.  The claims filed July 13, 2020, however, did not fully convey this technical solution in the claim language.  
The declaration under 37 CFR 1.132 filed July 13, 2020 was sufficient to overcome the rejection of claims 1–4, 6–8, 10–12, 14, 16–21, 24, 33, 35, and 36 based upon obviousness under 35 U.S.C. 103 as set forth in the Final Office Action mailed October 29, 2020.  The declaration defines “off-us” transactions and provides additional statements regarding the prior art references cited.  The facts explained in the declaration were persuasive to show the differences between the prior art cited and the claims.
The declaration under 37 CFR 1.132 filed January 28, 2021 is sufficient to overcome the rejection of claims 20, 24, and 33 based upon patent ineligibility under 35 U.S.C. 101 as set forth in the last Office Action.  The declaration first defines “off-us”, “on-us”, and “force post” transactions as background information (¶ 4–5).  Declarant then includes some statements indicating that he is unaware of systems operating in the same way as the claimed invention (¶ 6–7), which are considered as opinions.  Declarant, however, also provides additional facts (¶ 6–8).  These facts are persuasive to show the technical improvements recited in the claims.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Rossmann, U.S. Patent App. No. 2016/0321626, discloses a banking network for authorizing ATM transactions.
Gardner, U.S. Patent App. No. 2009/0032579, discloses a system and method for connecting multiple financial institutions through ATM network.  
Danz et al., U.S. Patent App. No. 2006/0026099, discloses system for transmitting a transaction request and completing the transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.





/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696